CERTAIN MATERIAL (INDICATED BY THREE ASTERISKS) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

EXHIBIT 10.25
PURCHASE OPTION AGREEMENT
THIS PURCHASE OPTION AGREEMENT (this “Agreement”), executed and effective as of
the 21st day of December, 2015 (the “Effective Date”) [Note: This Agreement will
not be effective until the Closing under the APA.], is between Performance
Technologies, LLC, an Oklahoma limited liability company (“Company”), and
Superior Silica Sands LLC, a limited liability company (“Supplier”). Company and
Supplier may be hereinafter referred to as the “Parties” or individually, as a
“Party”.
WHEREAS, PTL Prop Solutions, L.L.C., an Oklahoma limited liability company
(“PPS”) and Supplier entered into that certain Asset Purchase Agreement, dated
as of September 17, 2015 (the “APA”), pursuant to which PPS agreed to sell to
Supplier, and Supplier agreed to purchase from PPS, certain of PPS’s right,
title and interest in, to and under certain real property rights, options and
leases and other assets useful in the mining, development and production of frac
sand in Jackson County, Wisconsin (the “Mine”); and
WHEREAS, it is a condition to the consummation of the transactions contemplated
by the APA that Company and Supplier enter into this Agreement, pursuant to
which Company shall have an option to purchase the Material (as defined below)
from Supplier.
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the Parties agree as follows:
1.
Option to Purchase Certain Products.

a.    Grant and Exercise of Purchase Option.
i.    Supplier hereby grants to Company an option, exercisable on a monthly
basis (each a “Contract Volume Option”), to purchase sand and proppants
satisfying the quality specifications set forth on Exhibit A (the “Material”) up
to the specified volume (the “Contract Volume”) allocated by mesh size as set
forth on Exhibit B (the “Contract Volume Schedule”), up to an aggregate total
amount of *** tons of Material. The first Contract Volume Option will be
exercisable upon the earlier to occur of (1) the second anniversary of the
Effective Date and (2) the date on which Company and Supplier mutually agree
that Company is able to consume the Contract Volume hereunder and Supplier is
able to provide the Contract Volume hereunder (the “Option Commencement Date”).
ii.    Notwithstanding anything in this Agreement to the contrary, Company shall
have the right to exercise a Contract Volume Option for any month

1
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




on or after the Option Commencement Date regardless of whether the Mine has been
fully developed, constructed and completed or it is otherwise operational, and
Supplier shall be obligated to supply the Material requested in connection with
the exercise of a Contract Volume Option by Company from Supplier’s, or any of
its affiliate’s, other facilities which shall be (1) unit train capable, (2)
originate on the Union Pacific Railroad, and (3) approved in advance by Company
in writing if from an origin other than the Mine, subject to the terms and
conditions of this Agreement. In the event Supplier can produce the requested
Contract Volume from the Mine, Supplier shall be entitled to supply the Material
from the Mine without the necessity of obtaining Company’s approval. For the
avoidance of doubt, in the event that any volume of Material purchased by
Company hereunder is supplied from a source other than the Mine, such volume
shall count against the scheduled Contract Volume for that calendar month and
qualify for the Discount. In addition, the parties may mutually agree to swap
Material produced from the Mine (that would otherwise be purchased by Company
pursuant to its exercise of a Contract Volume Option in any calendar month) with
Material produced from Supplier’s or any of its affiliate’s other facilities, in
which case such Material will count against the scheduled Contract Volume for
that calendar month and qualify for the Discount.
iii.    If Company desires to exercise its Contract Volume Option in any
particular month, then Company will deliver to Supplier not less than thirty
(30) days in advance of the desired delivery date for such month a purchase
order in the form attached hereto as Exhibit C, setting forth the volume of
Material to be purchased, the applicable Current Price and Discount (each as
defined herein), (each, a “Purchase Order”), which Purchase Order shall
constitute a commitment to purchase the volume of Material identified in such
Purchase Order. All Purchase Orders shall contain the required shipment date,
Incoterms and point of delivery.
b.    Volume.
i.If Company timely delivers a Purchase Order, the same shall be deemed accepted
by Supplier as to the volume set forth therein, up to an aggregate volume of
Material equal to the applicable prorated monthly Contract Volume plus the Below
80% Volume Reserve (as defined below) that Company is entitled to purchase as of
such month plus the Deferred Contract Volume Reserve (as defined below) that
Company is entitled to purchase as of such month, the aggregate of which shall
not exceed 120% of the prorated monthly Contract Volume (the “Maximum Aggregate
Contract Volume”). If Company issues a Purchase Order for quantities of Material
in excess of such Maximum Aggregate Contract Volume for a particular month,
Supplier will notify Company within five (5) Business Days of receipt of

2


*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




the Purchase Order as to whether Supplier accepts or rejects the portion of the
Purchase Order relating to such excess quantity for the applicable month;
provided, that it is understood that the Discount (as defined below) shall not
be applicable to the price of any Material acquired over one hundred percent
(100%) of the Contract Volume in any given month.
i.    If Company elects to exercise a Contract Volume Option for any particular
month for a volume of Material not less than eighty percent (80%) but less than
one hundred percent (100%) of the scheduled Contract Volume, then the difference
between one hundred percent (100%) of the scheduled Contract Volume for the
applicable month and the actual volume of Material purchased by Company from
Supplier for that month that is not below eighty percent (80%) of the Contract
Volume will be deferred and accrued for future purchase by Company (the
“Deferred Contract Volumes,” and the aggregate of such Deferred Contract Volumes
that remain unpurchased by the Company as of any point in time, collectively the
“Deferred Contract Volume Reserve”).
ii.    If Company elects to exercise a Contract Volume Option for any particular
month for a volume of Material less than eighty percent (80%) of the scheduled
Contract Volume, for any reason other than a Force Majeure Event (as defined in
Section 3.n), then:
(1)    Subject to clauses (2) and (3) below, the difference between eighty
percent (80%) of the scheduled Contract Volume for the applicable month and the
actual volume of Material purchased by Company from Supplier for that month will
be deferred and accrued for future purchase by Company (the “Below 80% Volumes,”
and the aggregate of such Below 80% Volumes that remain unpurchased by the
Company as of any point in time, collectively the “Below 80% Volume Reserve”).
(2)    The Below 80% Volumes from any particular month shall remain in the Below
80% Volume Reserve and available for purchase by the Company for the remainder
of the calendar year in which such month occurs (the “Below 80% Occurrence
Year”) and until the end of the following calendar year.
(3)    At the end of each calendar year Company will forfeit its Contract Volume
Option to purchase Below 80% Volumes from the calendar year prior to such
calendar year that remain unpurchased by Company and such forfeited volumes
shall be removed from the Below 80% Volume Reserve but shall reduce Company’s
option to purchase *** tons of Material

3


*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




on a ton for ton basis. For the avoidance of doubt, the process contemplated by
this clause (3) shall not begin until the end of the second calendar following
the Commencement Option Date.
(4)    With respect to any Below 80% Volumes forfeited pursuant to clause (3)
above (unless such Below 80% Volumes were initially deferred pursuant to clause
(1) above in a month in which 50% or less of the frac fleet of Company and its
affiliates were operating, in which case this clause (4) does not apply),
Company shall pay to Supplier an amount equal to $*** per ton for 33% of such
forfeited Below 80% Volumes. Such payment shall be due from Company within
thirty (30) days after the Material is forfeited.
(5)    Company’s discount for products purchased in such calendar month, if any,
will be reduced by fifty percent (50%) of the then current Discount rate per ton
purchased.
(6)    The Deferred Contract Volume for such month shall be 20% of the scheduled
Contract Volume for such month, which amount shall be added to the Deferred
Contract Volume Reserve.
iii.    If in any month, Company elects to exercise a Contract Volume Option for
at least 80% of the scheduled Contract Volume for such month, then volume of
Material purchased in excess of such 80% threshold shall be allocated first
against the then current Below 80% Volume Reserve (on a first-in/first-out basis
from the Below 80% Volume Reserve), which shall be reduced by the amount of such
excess over the 80% threshold. For the sake of clarity, the Discount shall apply
to all such purchases, regardless of whether the volume is counted against the
Below 80% Volume Reserve, the Deferred Contract Volume Reserve or otherwise
except as specifically set forth in Section 1.b.iii(5) and the last sentence of
Section 1.b.i. Company will have the right to purchase volumes in excess of the
scheduled Contract Volume for any given month by drawing against the accrued
Below 80% Volume Reserve, if any, provided that in a given month Company will
not have the right to draw more than the Maximum Aggregate Contract Volume and
the Discount shall not be applicable to any tons purchased exceeding one hundred
percent (100%) of the prorated Contract Volume as set for in Section 1.b.i for
such month.
iv.    Supplier acknowledges and agrees that Company is relying on the Supplier
to provide the scheduled Contract Volumes on a monthly basis. In the event that
Company timely delivers a Purchase Order up to the applicable Maximum Aggregate
Contract Volume for any given month, and Supplier is unable to provide the
volumes requested in Company’s Purchase Order for any reason other than a

4


*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




Force Majeure Event, then Company’s discount for Material purchased in that
calendar month will be increased by fifty percent (50%) of the then current
discount rate per ton purchased. For the avoidance of doubt, any volume of
Materials ordered by Company, but not delivered by Supplier, shall not be
considered part of the Deferred Contract Volume Reserve or the Below 80% Volume
Reserve, or counted against the *** tons of Material to which Company is
entitled to purchase under this Agreement.
v.    The Parties will review the Contract Volume Schedule on a calendar year
basis and make such revisions that are mutually agreed to by the Parties. In the
event that the Parties are unable to agree upon any revisions to the Contract
Volume Schedule, then the Contract Volume Schedule in effect for the prior
calendar year shall continue to be in effect for the subsequent calendar year.
c.    Pricing; Discount; Payment.
i.Company will pay to Supplier the per ton purchase price equal to the
applicable Current Price (as defined in Section 1.c.ii) minus the then
applicable Discount (as defined in Section 1.c.iv.)
ii.For purposes of this Agreement, “Current Price” shall mean the pricing set
forth on Exhibit D. No more often than quarterly, either Party may request an
adjustment to the then Current Price to reflect the weighted average price (by
mesh size and pickup point) purchased by Company and its affiliates for sand and
proppants substantially similar to the Material purchased from all of their
other suppliers during the previous quarter. Such weighted average price shall
not include any discounts provided to Company or its affiliates for any
consideration provided to such Supplier by Company or one of its affiliates. If
within fifteen (15) days following any such request, the Parties have not agreed
on such weighted average price, then the Parties shall submit their pricing
dispute to an independent auditor selected by the Parties (the “Independent
Auditor”). If the parties cannot agree on the Independent Auditor, the
Independent Auditor shall be a national accounting firm selected by Supplier;
provided, that Supplier may not select an accounting firm then currently
utilized by Company. The Independent Auditor shall have the right to review all
of Buyer’s, and its affiliates, books and records in connection with such
determination and Buyer shall supply the same to the Independent Auditor so that
the Independent Auditor can resolve the dispute as to such weighted average
price within fifteen (15) days after engagement and such resolution shall be
binding upon Company and Supplier. The fees and expenses of the Independent
Auditor shall be paid by the Party that requested the adjustment in Current
Price. Company and Supplier agree that any and all information, whether written
or oral, provided to the

5


*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




Independent Auditor shall be confidential information not be disclosed by the
Independent Auditor to the other Party or any third party or used by the
Independent Auditor for any reason other resolving such dispute, which
obligation shall be included in any engagement letter or similar arrangement
among Company, Supplier and the Independent Auditor. In the event the
Independent Auditor does not agree to be bound by such restrictions, Company and
Supplier shall select a different Independent Auditor.
iii.Unless this Agreement is properly assigned by either Party to a
non-affiliate of such Party, any adjustment to the Current Price under this
Agreement shall also apply to the “Current Price” charged by Supplier under that
certain Amended and Restated Master Supply Agreement, dated as of even date
herewith (the “Existing Supply Agreement”).
iv.For purposes of this Agreement, “Discount” means a discount applicable to all
purchases of Material pursuant to this Agreement (except as may otherwise be set
forth herein), which will be determined in accordance with Exhibit D. The
discount rate shall be determined based on the applicable Current Price for such
Material. The Discount will be applied to reduce the Current Price for all
Material purchased pursuant to this Agreement. For the sake of clarity, the
Current Price used for purposes of determining the Discount shall be the then
Current Price (by mesh size) FCA Supplier’s plants, regardless of whether
Material is purchased from Supplier’s terminals or Supplier’s plants.
d.    Purchase and Sale. If Company timely exercises its Contract Volume Option
for any particular month, then the sale by Supplier, and purchase by Company, of
the volume of Material set forth in the applicable Purchase Order shall be
governed by the terms and conditions of this Agreement, including, without
limitation, the Terms and Conditions attached hereto in Exhibit E.
e.    Rail Cars. Company and Supplier agree to the following railcar sharing
arrangement:
i.Commencing as of the Option Commencement Date, Company will provide, at no
cost to Supplier, a number private railcars as periodically agreed to by the
Parties for support of Company’s requirements for Purchase Orders issued
hereunder having the terms FCA Railcar (the “Company Railcar Allocation”).
Company shall pay any and all fees necessary to introduce such rail cars into
the rail system servicing deliveries to Company in support of this Agreement.
Company will not require that such railcars be used exclusively for Company’s
purchases under this Agreement. Supplier shall be solely liable for, and shall
indemnify and hold

6


*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




harmless Company from and against any and all Losses incurred by Company in
connection with Supplier’s negligent possession, use, maintenance or other
operation of such Company Railcar Allocation, except to the extent that any such
Losses arise out of any negligence or willful misconduct on the part of Company.
ii.Supplier shall at all times make available private railcars, at no cost to
Company, consisting of Supplier’s private railcars (each a “Supplier Car”) or
Company’s private railcars made available to Supplier, in a quantity equal to
Company’s Railcar Allocation, necessary to satisfy any outstanding Company
Purchase Order under this Agreement having the Incoterms FCA Railcar.
iii.In addition, Supplier agrees to provide, if available, such quantity of
Supplier Cars in excess of the Company Railcar Allocation (each an “Additional
Supplier Car”) in a timely manner, and as available, if necessary to adhere to
the delivery date for the applicable Purchase Order.
iv.Supplier agrees to invoice for Additional Supplier Car usage only if the net
volume of Railcar Days in Service (as defined below) exceeds the total volume of
Company’s Railcar Service Days Available (as defined below) as follows:
(1)In the event the Company’s Railcar Service Days Available in any calendar
month exceeds the Railcar Days in Service, the number of excess railcar days of
availability (the “Company’s Excess Railcar Availability”) shall be carried over
to the Company’s balance for use as a credit in future months when the Company’s
Railcar Allocation is insufficient to satisfy the Railcar Days in Service.
(2)In the event the Railcar Days in Service in any calendar month exceeds the
Company’s Railcar Service Days Available inclusive of the Company’s Excess
Railcar Availability balance, if any, (collectively the “Shortfall in Company’s
Railcar Availability”) Supplier shall invoice the Company on a monthly basis for
the amount of the Shortfall in Company’s Railcar Availability at the rate of
Supplier’s actual cost to own and operate such rail cars, including , without
limitation, the cost to operate and any insurance thereon, but excluding the
cost to introduce such cars into the system.
v.Company shall be liable for and shall defend, indemnify, and hold harmless
Supplier from any demurrage charges and any freight or similar transportation
charges at Company’s destinations, except to the extent that such

7


*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




charges are due to Supplier’s gross negligence or willful misconduct or other
actions by Supplier that cause such charges to be incurred.
vi.Supplier shall be liable for and shall defend, indemnify, and hold harmless
Company from any demurrage charges and any freight or similar transportation
charges at Supplier’s origin(s) and destinations other than Company’s
destinations, except to the extent that such charges are due to Company’s gross
negligence or willful misconduct or other actions by Company that cause such
charges to be incurred.
vii.For purposes of this Section 1.e, (y) “Company’s Railcar Service Days
Available” means the then current Company’s Railcar Allocation multiplied by the
total number of days in a calendar month (e.g., Company has a Railcar Allocation
of 100 cars and the calendar month has 30 days, the Company’s Railcar Service
Days Available would be 100 cars x 30 days or 3,000 railcar days in that
calendar month) and (z) “Railcar Days in Service” shall mean the total number of
days in a calendar month of all private railcars released from Supplier’s
originating sand plant(s) in support of FCA railcar shipments to Company,
regardless of if the railcar is an Additional Supplier Railcar or Company
supplied railcar, until such time the railcars are returned to the originating
sand plant. Supplier shall present a rail tracking report supporting the
calculation of the total Railcar Days in Service at the end of each calendar
month.
viii.Additional terms and conditions for Company’s and Supplier’s use of such
railcars shall be as attached hereto in Exhibit G (i.e., the Railcar Usage
Agreement) and are incorporated herein by reference and shall be binding on the
Parties, whether or not such Railcar Usage Agreement has been executed by any of
the Parties. To the extent of any inconsistency between the Railcar Usage
Agreement and this Agreement, this Agreement shall control.
1.
Term and Termination.

a.Term. This Agreement shall become effective on the Effective Date and, unless
this Agreement is earlier terminated pursuant to the terms of this Agreement,
shall continue in full force and effect until the amount of Material supplied by
Supplier to Company pursuant to this Agreement, including any forfeited Contract
Volume, equals *** tons of Material.
a.Termination of the Agreement. In addition to the termination rights set forth
in the Terms and Conditions attached hereto as Exhibit E and such other rights
and remedies to which either Party may be entitled at law or in equity, this
Agreement may be terminated

8


*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




in accordance with this Section 2.b. The termination of this Agreement shall not
affect the accrued rights and obligations of the Parties nor shall it act to
relieve either Party with respect to incomplete or outstanding Purchase Orders.
i.By Mutual Agreement. This Agreement may be terminated at any time upon the
mutual agreement of the Parties hereto.
ii.Upon Supplier’s Rejection of a Purchase Order. Any rejection by Supplier of a
Purchase Order which complies with the provisions of Section 1.a above or
failure by Supplier to timely (in any material respect) complete such a Purchase
Order, shall constitute grounds for immediate termination of this Agreement by
Company, at Company’s option, which termination shall be affected by a written
notice of termination delivered to Supplier, which notice shall set forth the
effective date of termination; provided, that Supplier shall be afforded the
thirty (30) days to cure any such default upon written notice from Company to
Supplier; provided, further that Supplier shall not have any opportunity to cure
any material default in any given calendar year in which Buyer has already
provided Supplier with two (2) separate opportunities to cure.
iii.Upon Default by Supplier. Except as provided in Section 2.b.ii above, any
material default by Supplier of any of the terms or conditions herein and
failure on the part of Supplier to cure such default within thirty (30) days
after receipt of written notice of such default, shall constitute grounds for
immediate termination of this Agreement by Company, at Company’s option, which
termination shall be affected by a written notice of termination delivered to
Supplier, which notice shall set forth the effective date of termination.
iv.Upon Default by Company. Any material default by Company of any of the terms
or conditions herein and failure on the part of Company to cure such default
within thirty (30) days after receipt of written notice of such default, shall
constitute grounds for immediate termination of this Agreement by Supplier, at
Supplier’s option, which termination shall be affected by a written notice of
termination delivered to Company, which notice shall set forth the effective
date of termination.
3.
Miscellaneous.

a.Defined Terms. Capitalize terms used but not defined in this Agreement shall
have the meanings given to such terms in the APA.
b.Certain Remedies. Without limiting any rights or remedies available to the
Parties under this Agreement, upon the failure by either Party to fulfill any
undertaking or

9


*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




commitment provided for herein on the part of such Party, the other Party, at
its sole option, may (i) enforce specific performance of this Agreement or (ii)
pursue any rights or remedies available at law or in equity.
a.Assignment. This Agreement will not be assigned by either Party without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld, conditioned or delayed; provided that Company may assign
this Agreement without such consent of the Supplier if the assignee has a
long-term, senior unsecured credit rating equal to or higher than BB- (or the
then equivalent) from Standards & Poor’s Rating Service and of Ba3 (or the then
equivalent) by the rating service of Moody’s Investors Services, Inc., or an
equivalent rating from any other any credit rating agency that has been approved
as a Nationally Recognized Statistical Rating Organization by the U.S.
Securities and Exchange Commission; provided, further, that any such assignee
assumes all obligations and liabilities of Company under this Agreement in
writing and Company remains liable for any breach of this Agreement.
Notwithstanding the aforementioned, Company may not assign this Agreement until
Company’s parent, Seventy Seven Operating LLC, provides a guaranty to Supplier
of PPS’s indemnification obligations under the APA and any assignment without
such guaranty being executed and delivered to Supplier shall be null and void.
d.    Successors and Assigns. This Agreement shall be binding on and inure to
the benefit of the Parties and their respective successors and permitted
assigns. This Agreement is intended solely for the benefit of the Parties and
their respective successors and assigns and nothing in this Agreement shall be
construed to create any duty to, or standard of care with reference to, or
liability of a Party to, any person not a party to this Agreement. Nothing in
this Agreement shall be deemed to constitute any fiduciary or special
relationship or duty among the Parties and each Party may take actions hereunder
that are for its own self-interest without any duty or, subject to the express
terms of this Agreement, liability to the other Party.
c.No Consequential Damages. EXCEPT WITH RESPECT TO THIRD PARTY CLAIMS OR ANY
LOSSES ARISING AS A RESULT OF ANY GROSS NEGLIGENCE OR WILLFUL MISCONDUCT BY THE
OTHER PARTY, IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY SPECIAL, INDIRECT,
INCIDENTAL, CONSEQUENTIAL OR EXEMPLARY DAMAGES IN CONNECTION WITH OR ARISING OUT
OF THIS AGREEMENT, WHETHER BASED ON TORT OR BREACH OF CONTRACT OR OTHER BASIS,
EVEN IF IT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
d.Counterparts. This Agreement may be executed in counterparts.

10


*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




e.Further Assurances. Each Party agrees to provide any additional documents and
take any such further action as may be reasonably requested by the other Party
in order to carry out the purpose and intent of this Agreement.
h.    Notices. Unless otherwise set forth herein, whenever any notice, consent
or approval is to be given in this Agreement, it must be in writing and
delivered in accordance with the provisions of this Section 3.h. Any such
writing will be duly given upon delivery, if delivered by hand, reputable
overnight courier or certified mail, return receipt requested, to the following
addresses:or to such other address as may be designated in writing by any of the
Parties from time to time in accordance herewith.
 
 
If to Company:
Performance Technologies, LLC
777 NW 63rd Street
Oklahoma City, Oklahoma 73116
Attn: Scott Anderson, Director Supply Chain
Telephone: 405-608-7313
With a copy to:
Seventy Seven Energy
777 NW 63rd Street
Oklahoma City, Oklahoma 73116
Attn: David Treadwell, Senior Vice President – General Counsel
Telephone: 405-608-7704
If to Supplier:
Superior Silica Sands LLC
6000 Western Place, Suite 465
Ft. Worth, Texas 76107
Attn: Rick Shearer, President & CEO
Telephone: 817-841-8072
 
Superior Silica Sands LLC
1400 Civic Place, Suite 250
Southlake, Texas 76092
Attn: General Counsel
Telephone: 817-488-7775
And to:
Hunton & Williams LLP
Riverfront Plaza, East Tower
951 E. Byrd Street
Richmond, VA 23219
Attn: J.C. Chenault, V
Telephone: 804-788-8744

i.Silica Warning. Supplier’s products contain respirable crystalline silica,
which is considered by some sources to be a cause of cancer. Breathing excessive
amounts of respirable silica dust can also cause a disabling and potentially
fatal lung disease called silicosis, and has been linked by some sources with
other diseases. Each Party agrees to follow all applicable NIOSH and MSHA
procedures and recommended practices to the extent such Party is subject to and
governed by NIOSH and/or MSHA, including wearing

11


*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




properly-fitted, NIOSH-approved or MSHA-approved air supplied protective
equipment in accordance with applicable government regulations and manufacturer
instructions, as appropriate, during the handling, use, clean-up and
transportation of the Materials. Supplier’s Material Safety Data Sheet is
attached hereto as Exhibit F and provides additional information regarding the
precautions to be taken when handling the Materials. Company hereby accepts all
responsibility to maintain a safe work environment and provide all necessary
training and appropriate NIOSH and/or MSHA approved protective equipment to all
persons handling or in the presence of the Materials to the extent Company is
subject to and governed by NIOSH and/or MSHA.
j.    Terms and Conditions. The Terms and Conditions attached hereto as Exhibit
E are incorporated herein by reference and shall be binding on the Parties,
whether or not such Terms and Conditions have been executed by any of the
Parties. To the extent of an inconsistency between the Terms and Conditions and
this Agreement, including, without limitation, as to pricing and payment, this
Agreement shall control.
k.    Warranty. Supplier warrants only to Company that (a) the Materials
supplied under this Agreement will conform to the specifications of Company as
set forth on Exhibit A (the “Specifications”), and (b) Supplier will convey good
title to the Materials, which shall be delivered free from any security
interests, liens or encumbrances. In the event Supplier delivers Materials to
Company that do not conform to the Specifications, Company will have the right
to refuse such nonconforming Materials within fourteen (14) days of receipt of
such nonconforming Materials. In such event, Company will give Supplier written
notice within such fourteen (14) day period and Supplier will have the
opportunity to inspect the allegedly nonconforming Materials within fourteen
(14) days after receipt of such written notice. If it is determined that the
Materials in question are nonconforming, Supplier will dispose of and replace
such nonconforming Materials at Supplier’s sole cost and expense, including
freight and disposal costs.
l.    Exculpation. Company acknowledges that certain of the officers, directors,
members, managers, agents, representatives and/or attorneys of Supplier and its
parent and affiliated entities (the “Supplier Related Parties”) have performed,
or may perform, acts in connection with this Agreement on behalf of Supplier.
Notwithstanding anything to the contrary herein, no such Supplier Related Party
shall have, and Company hereby absolves all Supplier Related Parties from, any
personal liability or obligation for any matters relating to or arising out of
this Agreement. Supplier acknowledges that certain of the officers, directors,
members, managers, agents, representatives and/or attorneys of Company and its
parent and affiliated entities (the “Company Related Parties”) have performed,
or may perform, acts in connection with this Agreement on behalf of Company.
Notwithstanding anything to the contrary herein, no such Company Related Party
shall have, and Supplier

12


*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




hereby absolves all Company Related Parties from, any personal liability or
obligation for any matters relating to or arising out of this Agreement.
m.    Force Majeure Event. All obligations (other than monetary obligations) of
the parties to this Agreement shall be subject to a Force Majeure Event. A
“Force Majeure Event” shall mean any of the following to the extent the same are
not reasonably foreseeable or avoidable by the performing Party or are outside
the performing Party’s reasonable control: (i) any earthquake, hurricane,
tornado, flood, mudslide, wild fire or other natural disaster or act of God,
(ii) any national or international political or social conditions, including the
engagement by the United States in hostilities or the escalation thereof,
whether or not pursuant to the declaration of a national emergency or war, or
the occurrence or the escalation of any military or terrorist attack upon the
United States, or any United States territories, possessions, or diplomatic or
consular offices or upon any United States military installation, equipment or
personnel, (iii) acts of default of common carriers, (iv) employee strikes, or
(v) any other occurrence similar in character to the foregoing.
n.    Entire Agreement. This Agreement and the Exhibits attached hereto
constitute the entire agreement between the Parties respecting the subject
matter hereof and there are no verbal or collateral understandings, agreements,
representations other than as expressly set forth herein and therein.
[The next page is the signature page]





13


*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the day and year first above written.
COMPANY:    PERFORMANCE TECHNOLOGIES, LLC
By: /s/ Bill Stanger    
Name: Bill Stanger    
Title: President    
SUPPLIER:    SUPERIOR SILICA SANDS LLC
By: /s/ Richard J. Shearer    
Name: Richard J. Shearer    
Title: President and CEO    





14
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




List of Exhibits
Exhibit A – Material Quality Specifications
Exhibit B – Contract Volume Schedule
Exhibit C – Form of Purchase Order
Exhibit D – Current Price; Discount
Exhibit E – Terms and Conditions
Exhibit F – Supplier’s Material Safety Data Sheet
Exhibit G – Rail Car Agreement





15
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




EXHIBIT A
Material Quality Specifications
Properties
20140 Mesh
30/50 Mesh
40/70 Mesh
API RP-56 Maximum % Fines at Stress
<14% at 4,000
psi
<10% at 4,000
psi
<8% at 5,000
psi
ISO 13503-2 Proppant Crush Resistance Test (1i- Value)
>6K
>7K
>9K
Sieve Distribution per ISO 13503-2
>90 % between the designated sieve sizes.
<0.1% larger than the first sieve size and
<1.0% should fall on the pan
Acid Solubility - Solubility in 12/3 11CD:11F for 0.5 HR @ 150 °F (% Weight
Loss)
<2.0%
<2.0%
<3.0%
Roundness - mean of 20 count per API RP 19C
>0.7
>0.7
>0.7
Sphericity - mean of 20 count per API RP 19C
>0.6
>0.6
>0.6
Turbidity, FTU per API RP-56 and RP-58
< 150 FTU






16
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




EXHIBIT B
Contract Volume Schedule
Year
Minimum Annual Volume (tons/year)
1 to 3
***
4 to 6
***
7 to Fulfillment of Contract Volume Option
***



Volumes will be prorated monthly over the applicable year.
Supplier will use commercially reasonable efforts to provide Company with
Materials from the Mine in the following mesh sizes; provided that in the event
the actual ratios of mesh sizes produced at the Mine materially deviate from the
below ratios, Supplier will provide notice of such deviation to Company and the
parties will negotiate in good faith to revise the anticipated ratios noted
below to reflect the actual production from the Mine. Materials sourced from
origins other than the Mine shall conform in all instances to the mesh sizes
below.
Proppant Mesh Size
% of Annual Contract Volume
20/40 Mesh
***%
30/50 Mesh
***%
40/70 Mesh
***%
Total
***%








17
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




EXHIBIT C
Form of Purchase Order
[exhibit1025image1.gif]
Seventy Seven Energy
3715 S Radio Road, El Reno
El Reno, OK 73036
Purchase Order
______________



Billing Address
 
Information
 
 
Document Date
Currency
Buyer
Phone
Terms of Payment
Terms of Delivery
 
Vendor Address
Vendor No. 12589
SUPERIOR SILICA SANDS LLC
6000 WESTERN PL
FORT WORTH, TX 76107-0000



Item
Material/Description
Deliv. Date
Quantity
UM
Unit Price
Net Amount
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Material Value
$___________
 
 
Estimated Freight
$___________
 
 
Total Net Value Exclusive Freight
$___________






18
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




EXHIBIT D
Current Price; Discount
Current Price:
Item List
Unit Price
20/40 Mesh Sand FCA Railcar Supplier’s Plants, WI
$***/ton
30/50 Mesh Sand FCA Railcar Supplier’s Plants, WI
$***/ton
40/70 Mesh Sand FCA Railcar Supplier’s Plants, WI
$***/ton
100 Mesh Sand FCA Railcar Supplier’s Plants, WI
$***/ton
20/40 Mesh Sand FCA Truck Supplier’s Terminals, Ohio
$***/ton1
30/50 Mesh Sand FCA Truck Supplier’s Terminals, Ohio
$***/ton1
40/70 Mesh Sand FCA Truck Supplier’s Terminals, Ohio
$***/ton1



Notes:
1 Prices indicate delivered product, inclusive of freight, fuel surcharge, car
rental, transload and terminal fees. All Materials in the Pricing Matrix above
shall conform to the minimum specifications set forth in Exhibit “A” Material
Specifications.
Discount:
Current Price FCA Seller’s Plant (by mesh size)
Corresponding
Company Discount
(by mesh size)
Lower
Upper
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
*For every whole $*** increase above $***, additional $*** discount shall be
applied to the Corresponding Company Discount.






19
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




EXHIBIT E
Terms and Conditions
1.    DEFINITIONS
A.    “Supplier” means the seller identified in the Purchase Order.
B.    “Buyer” means, as it pertains to each discrete purchase, the purchaser
identified in the Purchase Order, or, if no such Purchase Order exists, the
purchaser of the Items, which shall be Seventy Seven Operating LLC or a
subsidiary or affiliate entity thereof.
C.    “Items” means all equipment, materials, supplies, labor and other goods
and related services to be sold by Supplier and purchased by Buyer from time to
time hereunder.
D.    “Purchase Order” means (i) the document setting forth the Items to be sold
by Supplier and purchased by Buyer, which may include model number or similar
identifier, quantity, requested ship date, pricing and billing information as
such relate to the Items and (ii) these Terms and Conditions, which shall govern
Supplier’s sale and Buyer’s purchase of Items.
E.    “Terms and Conditions” means these terms and conditions of purchase, which
hereby incorporate by reference the Option Agreement; provided, that, to the
extent of a direct conflict between these terms and conditions and the Option
Agreement, the Option Agreement shall control, but only to the extent of such
conflict.
F.    “Option Agreement” means that certain Purchase Option Agreement, dated as
of, 2015, by and between Supplier and Buyer, as amended, restated or replaced.
2.    TERMS AND CONDITIONS
These Terms and Conditions shall exclusively govern and control each of the
parties’ respective rights and obligations with respect to the subject matter
herein contained, including with respect to any sale by Supplier and purchase by
Buyer of Items. Without limiting the generality of the foregoing, any
additional, contrary or different terms or conditions contained in any Purchase
Order, order form, invoice or other request or communication by Supplier
pertaining to the sale of Items, or any attempt to modify, supersede, supplement
or otherwise alter these Terms and Conditions, shall not modify these Terms and
Conditions or be binding on the parties. Notwithstanding the foregoing, the
contents of a Purchase Order shall be valid pertaining to the Items only as to
model number or similar identifier, quantity, requested ship date, pricing and
billing information.
3.    TERM OF AGREEMENT

20
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




These Terms and Conditions shall be binding on the parties upon Supplier’s
acceptance of the Purchase Order, either in writing or by commencement of
performance in accordance with the Purchase Order. These Terms and Conditions
shall remain in effect unless and until Buyer provides no less than thirty (30)
days’ prior written notice of termination to Supplier; provided, that, any such
termination shall not affect the accrued rights and obligations of the parties
nor shall it act to relieve either party with respect to incomplete or
outstanding orders.
4.    PRICING AND PAYMENT
The price charged to Buyer for any Item shall be mutually agreed between Buyer
and Supplier. Unless otherwise agreed to in writing by an authorized officer of
Buyer, payment terms shall be net thirty (30) days from the date of applicable
invoice. In the event Supplier does not submit to Buyer an applicable invoice
within ninety (90) days of Buyer’s receipt of corresponding Items, then Supplier
agrees and acknowledges that Buyer reserves the right to refuse payment with
respect to such Items without penalty or recourse.
5.    TAXES
All taxes which Supplier intends to pass through for Buyer’s account, including,
but not limited to, sales (including, without limitation, bulk sales), use,
value added, transfer, documentary, stamp, excise and other similar taxes and
fees, including, but not limited to, licensing, duties, customs, tariffs,
imposts, and government imposed surcharges (collectively, “Taxes”), relating to
the Items shall be invoiced and stated separately by Supplier. Supplier shall
remit all such Taxes to the appropriate taxing authority unless Buyer provides
proof of tax exemption. In the event Buyer is prohibited by law from making
payments to Supplier unless Buyer first deducts or withholds such Taxes
therefrom and remits such Taxes to the local taxing authority, then Buyer shall
duly withhold such Taxes and shall pay to Supplier the remaining net amount.
Buyer shall not reimburse Supplier for any amount of such Taxes so withheld. IN
THE EVENT SUPPLIER DOES NOT INVOICE APPLICABLE TAXES RELATING TO THE ITEMS, AND
IS SUBSEQUENTLY AUDITED BY ANY TAXING AUTHORITY, BUYER SHALL NOT BE RESPONSIBLE
FOR PAYMENT OF ANY SUCH TAXES, AND SUPPLIER SHALL RELEASE, DEFEND, INDEMNIFY AND
HOLD HARMLESS BUYER GROUP WITH RESPECT THERETO. For the avoidance of doubt, each
party is responsible for its own respective income taxes and taxes based upon
revenues, including, but not limited to, business and occupation taxes.
6.    FORCE MAJEURE
Neither party shall be responsible for its temporary failure to perform its
obligations hereunder due to act of God, fire, explosion, flood, theft, riot,
terrorism, embargoes or acts of civil or military authorities which act (a) is
outside of the affected party’s reasonable control or (b) could not have been
foreseen by the exercise of due diligence by the affected party (each, a “Force

21


*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




Majeure”). If delivery is to be delayed by a Force Majeure, then Supplier shall
immediately notify Buyer in writing and Buyer may either (x) extend the time of
performance or (y) terminate all, or a part thereof, of any uncompleted portion
of an order at no cost or penalty to Buyer.
7.    DELIVERY AND SCHEDULING
Supplier shall deliver Items in accordance with the delivery schedule set forth
in the Purchase Order. With respect to each Item included in such Purchase
Order, prior to the applicable scheduled delivery date, Buyer may revise outward
such scheduled delivery date, with no charge or penalty, by giving notice
thereof in writing to Supplier.
8.    INSPECTION
Buyer may inspect and test all Items at reasonable times before, during, and
after manufacture, mining and processing. All Items shall be received subject to
Buyer’s inspection, testing, approval and acceptance at Buyer’s premises,
notwithstanding any inspection or testing at Supplier’s premises or any prior
payment for such Items. Failure by Buyer to inspect and accept or reject the
Items or any part thereof, or failure to detect defects by inspection, will not
relieve Supplier from responsibility for defects or impose liabilities on Buyer
therefor. Items rejected by Buyer as not conforming to the Purchase Order may be
returned to Supplier at Supplier’s risk of loss and expense and, at Buyer’s
request, shall promptly be repaired or replaced.
9.    REPRESENTATIONS AND WARRANTIES
A.    Supplier represents and warrants to Buyer that (i) Supplier has the full
power, authority and legal right to enter into and perform its obligations
pursuant to these Terms and Conditions and the applicable Purchase Order and
(ii) the Purchase Order, including these Terms and Conditions, is a legal, valid
and binding obligation of Supplier enforceable against Supplier in accordance
with its terms.
B.    Supplier represents and warrants that all Items sold hereunder or pursuant
hereto conform to these Terms and Conditions and the specifications set forth in
the Purchase Order, are in strict accordance with the sample, drawings, designs
or other requirements (including performance specifications) approved or adopted
by Buyer and will be (i) free from any and all claims, liens and other
encumbrances and (ii) free from any claim of misappropriation of any
intellectual property or proprietary technology, information, materials,
components, parts or otherwise, each for a period of thirty (30) days from
Buyer’s acceptance of the Items. In addition to the foregoing representations
and warranties, if Supplier is not the manufacturer of the Items, Supplier will
use its best efforts to obtain assignable warranties for such Items from their
manufacturer, which it will assign to Buyer, and Supplier will cooperate with
Buyer in the enforcement of such warranties. If such warranties are
non-assignable, Buyer shall be deemed subrogated to Supplier’s rights
thereunder. If Supplier breaches any such representation or warranty,

22


*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




then Supplier shall at its sole expense and Buyer’s option, promptly repair,
replace or refund the amount paid for such Item, and Supplier shall bear the
risk of loss and shipping expenses associated with such Items.
C.    Supplier represents and warrants that all services provided in connection
with the Items shall be performed in a good, workmanlike and competent manner,
in accordance with the highest professional standards applicable to Supplier’s
trade or industry, and shall meet the descriptions and specifications provided
or published by Supplier and agreed to in writing by Buyer, and those provided
in writing by Buyer to Supplier.
D.    Supplier represents and warrants that (i) it has no outstanding agreement
or obligation that is in conflict with any of the provisions of these Terms and
Conditions, or that would adversely affect its performance hereunder or Buyer’s
exclusive right to Developments (as defined below), and Supplier agrees that it
shall not enter into any such conflicting agreement and (ii) it will not
incorporate any third party intellectual property into any Development or
deliverable provided hereunder without notifying and obtaining the prior written
consent of an authorized officer of Buyer.
E.    Supplier represents and warrants that (i) all of its employees and
contractors who perform work for it hereunder will have entered into written
agreements with Supplier which ensure that the work they do is subject to these
Terms and Conditions and (ii) it will not incorporate any Developments into
deliverables to be provided to Buyer which contain intellectual property not
assignable or licensable to Buyer.
10.    PACKING, SHIPMENT AND RISK OF LOSS
All items shall be prepared for shipment in a manner that (a) follows customary
and reasonable commercial practices, (b) is acceptable to common carriers for
shipment and (c) is adequate to ensure safe arrival. Supplier shall mark all
containers with necessary lifting, handling and shipping information, Purchase
Order number, date of shipment, and the name and address of Buyer and Supplier.
Supplier shall notify Buyer of the method of shipment and expected delivery
date. Supplier shall ship only the quantity of Items specified in the Purchase
Order. Buyer may return at Supplier’s risk of loss and expense any Items in
excess of the quantity stated in the Purchase Order. As directed by Buyer,
freight shall be either managed by Supplier or Buyer. Title to and risk of loss
for the Items shall transfer to Buyer as defined by Incoterm FCA (free carrier),
INCOTERMS 2010, and Buyer shall bear all risk involved in bringing the Items to
and unloading the Items on at Buyer’s named place of destination once the Items
have been delivered by Supplier to the custody of the carrier identified by
Buyer in the Purchase Order.
11.    CONFIDENTIALITY AND PUBLICITY

23


*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




During the course of the parties’ commercial relationship, either party may have
or may be provided access to the other party’s confidential information and
materials, including, but not limited to, information deemed by the disclosing
party to be non-public, proprietary, secret and/or confidential, including,
without limitation, computer programs (source and object codes), data, technical
drawings, know-how, trade secrets, pre-release devices or products, pricing of
goods or services, formulas, processes, ideas, inventions (whether patentable or
not), maps, graphs, valuations, returns, financial statements, analyses, and
compilations or other reasonably necessary documents and any other technical,
economic, customer, personnel or descriptive information, forecasts or concepts
relating to the disclosing party (collectively, “Confidential Information”).
Each party agrees to maintain such Confidential Information in accordance with
any non-disclosure agreement, confidentiality agreement or similar instrument
executed by the parties hereto (“NDA”); provided, that, in the absence of an
NDA, at a minimum, each party hereto agrees to (a) maintain such Confidential
Information in strict confidence, (b) limit disclosure to only those persons who
have a reason to know such information, (c) take all reasonable precautions to
prevent unauthorized disclosure and (d) protect such Confidential Information in
the same manner in which it treats its own information of like kind, but, in any
event, with no less than due care, until such time as the Confidential
Information becomes rightfully available to the public through no fault of the
receiving party. Supplier acknowledges that Buyer has made no warranty
hereunder, express or implied, as to the accuracy or completeness of Buyer’s
Confidential Information and Buyer shall assume no liability resulting from the
use of Buyer’s Confidential Information or any errors therein or omissions
therefrom. The parties agree that neither will disclose the existence of these
Terms and Conditions or the Purchase Order, nor any of its details or the
existence of a commercial relationship, to any third party without the written
consent of the other party. Notwithstanding the foregoing, either Party may
publicly disclose the existence and content of these Terms and Conditions or the
Purchase Order without the consent of the other Party (i) to the extent required
by applicable federal and state securities laws in effect from time to time;
provided, however, that the Party with the requirement to disclose shall give
the other Party prior written notice of such requirement including reasonable
particulars; (ii) to third parties who agree to keep such information
confidential in connection with an acquisition, disposition, equity or debt
financing or other strategic transaction involving the relevant Party or any of
its affiliates and (iii) to Suppliers, service providers and consultants of
either Party or any of their respective affiliates who have a valid need to
know, are aware of the confidential nature of this Agreement and agree to keep
such information confidential. Neither party may use the other party’s name or
trademarks in any type of advertisement materials, web sites, press releases,
interviews, articles, brochures, business cards, project references or client
listings without the other party’s prior written consent.
12.    INDEMNIFICATION
SUPPLIER SHALL RELEASE, DEFEND, INDEMNIFY AND HOLD HARMLESS BUYER, ITS PARENT,
SUBSIDIARY AND AFFILIATE ENTITIES, ITS AND THEIR

24


*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




SUPPLIERS (OTHER THAN SUPPLIER) AND SUBCONTRACTORS OF ANY TIER (OTHER THAN
SUPPLIER), AND THE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND INVITEES OF ALL
THE FOREGOING (COLLECTIVELY, “BUYER GROUP”) FROM AND AGAINST CLAIMS, DEMANDS,
FINES, PENALTIES AND CAUSES OF ACTION OF EVERY KIND AND CHARACTER, WITHOUT LIMIT
AND REGARDLESS OF FAULT, ARISING FROM OR RELATING TO (A) SUPPLIER’S OR ANY OF
ITS EMPLOYEES’ OR AGENTS’ (I) BREACH OF ANY REPRESENTATION, WARRANTY OR COVENANT
HEREIN CONTAINED OR (II) THEIR DISHONESTY, WILLFUL MISCONDUCT OR NEGLIGENT ACTS
OR OMISSIONS, OR (B) THE ITEMS ACTUALLY OR ALLEGEDLY INFRINGING OR
MISAPPROPRIATING THE PATENT, COPYRIGHT, TRADE SECRET OR OTHER INTELLECTUAL
PROPERTY RIGHT OF ANY THIRD PARTY.
BUYER SHALL RELEASE, DEFEND, INDEMNIFY AND HOLD HARMLESS SUPPLIER, ITS PARENT,
SUBSIDIARY, AFFILIATE ENTITIES, AND SUBCONTRACTORS OF ANY TIER (OTHER THAN
BUYER), AND THE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND INVITEES OF ALL THE
FOREGOING (COLLECTIVELY, “SUPPLIER GROUP”) FROM AND AGAINST CLAIMS, DEMANDS,
FINES, PENALTIES AND CAUSES OF ACTION OF EVERY KIND AND CHARACTER, WITHOUT LIMIT
AND REGARDLESS OF FAULT, ARISING FROM OR RELATING TO (A) BUYER’S OR ANY OF ITS
EMPLOYEES’ OR AGENTS’ (I) BREACH OF ANY REPRESENTATION, WARRANTY OR COVENANT
HEREIN CONTAINED OR (II) THEIR DISHONESTY, WILLFUL MISCONDUCT OR NEGLIGENT ACTS
OR OMISSIONS, OR (B) THE ITEMS ACTUALLY OR ALLEGEDLY INFRINGING OR
MISAPPROPRIATING THE PATENT, COPYRIGHT, TRADE SECRET OR OTHER INTELLECTUAL
PROPERTY RIGHT OF ANY THIRD PARTY.
13.    HAZARDOUS MATERIALS
If any Items provided hereunder carry substantial or potential threats to public
health or the environment and are regulated by any authority (collectively,
“Hazardous Materials”), then Supplier represents and warrants that Supplier and
its personnel (including employees and contractors) providing such Items to
Buyer understand the nature of, and hazards associated with, such Items,
including, but not limited to, handling, transportation and use of such
Hazardous Materials. Prior to causing any Hazardous Materials to be on Buyer’s
property, Supplier shall obtain written approval from Buyer’s Environmental,
Health and Safety department. SUPPLIER SHALL BE RESPONSIBLE FOR AND SHALL
RELEASE. DEFEND, INDEMNIFY AND HOLD HARMLESS BUYER GROUP FROM ANY LIABILITY
RESULTING FROM THE ACTIONS OF SUPPLIER OR ANY OF ITS EMPLOYEES OR AGENTS IN
CONNECTION WITH SUCH HAZARDOUS MATERIALS IN VIOLATION OF ANY LAWS. Supplier will

25


*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




timely provide Buyer with material safety data sheets and any other
documentation reasonably necessary to enable Buyer to comply with all applicable
laws and regulations.
14.    INSURANCE
In addition to, and without limiting or qualifying Supplier’s liabilities or
obligations hereunder, Supplier shall, at its own expense, maintain General
Liability, Automobile Liability, Employer’s Liability and Pollution Liability
insurance coverage, each with limits of liability no less than $5,000,000 per
occurrence. Supplier shall also maintain statutory Workers’ Compensation
coverage. With respect to the liabilities and obligations of Supplier arising
out of these Terms and Conditions, (a) Buyer shall be included as an additional
insured under all required policies, except Worker’s Compensation, (b) Supplier
shall ensure that all lines of coverage include a waiver of subrogation in favor
of Buyer Group, (c) each of the above required policies of insurance shall be
primary to any liability insurance carried by Buyer, and (d) no “other
insurance” provision shall be applicable to Buyer, by virtue of having been
named an additional insured or loss payee under any policy of insurance.
15.    CUSTOMS CLEARANCE
Upon Buyer’s request, Supplier will promptly provide Buyer with a statement of
origin for all Items and with applicable customs documentation for Items wholly
or partially manufactured outside of the United States.
16.    ASSIGNMENT AND SUCCESSORS
The Purchase Order shall not be assignable by Supplier or by operation of law,
and Supplier shall not subcontract any obligations hereunder without the prior
written consent of Buyer.
17.    COMPLIANCE WITH LAWS
Supplier represents and warrants that it will comply with all applicable
international, federal, state and local laws, and regulations related to the
purchase, use and resale of the goods, including those governing export control,
unfair competition, corrupt practices and antidiscrimination. In addition,
Supplier agrees not to provide foreign nationals from controlled countries as
employees or contractors for work on any Buyer site.
18.    INSOLVENCY
If Supplier ceases to conduct its operations in the normal course of business,
including, without limitation, any inability to meets its obligations as they
mature, or if any proceeding under bankruptcy or insolvency laws is brought by
or against Supplier, or a receiver for Supplier is appointed or applied for, or
an assignment for the benefit of creditors is made by Supplier or on

26


*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




behalf of Supplier, then, notwithstanding any other provision to the contrary,
Buyer may terminate the Purchase Order without any liability whatsoever.
19.    INDEPENDENT SUPPLIER
Supplier is an independent contractor and its personnel and other
representatives shall not act as, nor be, agents or employees of Buyer. As an
independent contractor, Supplier shall be solely responsible for determining the
means and methods for performing the required services or providing the required
goods hereunder. Supplier shall have complete charge and responsibility for
personnel employed or contracted by Supplier.
20.    INTELLECTUAL PROPERTY RIGHTS
A.    Supplier agrees that all works of authorship, inventions, improvements,
developments, and discoveries conceived, made, or discovered by Supplier,
solely, or in collaboration with Buyer or third parties, during the course of,
or arising from or out of, its performance of services or the development of
goods, including the Items, for Buyer hereunder, as well as all patents,
copyrights, trade secrets, trademarks and other intellectual property right
therein and thereto (collectively, “Developments”), are the sole property of
Buyer. Supplier agrees to, and shall, assign (or cause to be assigned) all such
Developments and all rights therein, and Supplier gives further assurances that
it will execute assignments and other documents as necessary to achieve such
result. Supplier agrees to assist Buyer, or its designee, at Buyer’s expense, in
every proper way to secure Buyer’s rights in the Developments, including, but
not limited to, the disclosure to Buyer of all pertinent information and data
with respect thereto and the execution of all applications, specifications,
oaths, assignments and all other instruments which Buyer may deem necessary, in
its sole discretion, in order to apply for and obtain such rights and in order
to assign and convey to Buyer, its successors, assigns and nominees the sole and
exclusive right, title and interest in and to such Developments, including,
without limitation, providing a certificate of originality and a written
assignment of intellectual property. Supplier further agrees that Supplier’s
obligation with respect to the Developments shall continue after termination of
the Purchase Order, and Supplier agrees to assist Buyer in enforcing all
patents, trademarks, copyrights, trade secrets or other ownership rights to
protect Buyer’s exclusive interest in the Developments.
B.    Buyer acknowledges and agrees that Supplier shall retain sole and
exclusive ownership of, and an unrestricted right to license, any invention,
improvement, development, concept, discovery or other proprietary information
owned by Supplier or in which Supplier has an interest, where such proprietary
information was derived by Supplier, or its agent, independently and apart from
Supplier’s commercial relationship with Buyer (“Supplier IP”). Notwithstanding
the foregoing, Supplier agrees that, if in the course of performing its
obligations hereunder, Supplier incorporates any Supplier IP into any
Development, Buyer is hereby granted and shall have a non-exclusive, royalty
free, perpetual, irrevocable, worldwide license, including, but not limited to,
the

27


*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




right to sublicense, under any such Supplier IP, to make, have made, use,
import, prepare derivative works of, reproduce, have reproduced, perform,
display, offer to sell, sell or otherwise distribute such invention,
improvement, development, concept, discovery or other proprietary information as
part of or in connection with such Development.
C.    Any specifications, drawings, schematics, technical information, data,
tools, dies, patterns, masks, gauges, test equipment, and other materials
furnished, or paid for, by Buyer shall (i) be kept strictly confidential, (ii)
remain or become Buyer’s property, (iii) be used by Supplier exclusivity for
Buyer’s needs, (iv) be clearly marked as Buyer’s property and segregated when
not in use, (v) be kept in good working condition at Supplier’s expense and (vi)
be shipped to Buyer promptly on demand.
21.    SEVERABILITY AND WAIVER
Should any provisions hereof be held by a court of competent jurisdiction (or
similar tribunal or other authority) to be illegal, invalid or unenforceable,
the legality, validity and enforceability of the remaining provisions shall not
be affected or impaired thereby. The waiver by either party of a breach of any
provision hereof by the other party shall not operate or be construed as a
waiver of any other or subsequent breach by such party.
22.    CONFLICT MINERALS
Supplier represents and warrants that it and its supply chain are currently in
compliance, and it covenants that it and its supply chain shall continue to
comply, with existing and future law relating to “conflict minerals” as defined
by the Dodd-Frank Wall Street Reform Act. SUPPLIER SHALL BE RESPONSIBLE FOR AND
SHALL RELEASE, DEFEND, INDEMNIFY AND HOLD HARMLESS BUYER GROUP FROM AND AGAINST
ANY LIABILITY RESULTING FROM THE BREACH OF THE AFOREMENTIONED REPRESENTATION AND
WARRANTY AND COVENANT.
23.    AUDIT
Supplier shall maintain a true set of records pertaining to Items sold to Buyer
pursuant hereto and shall retain all such records for a period of not less than
two (2) years after payment of invoices with respect to such Items. Supplier
shall make such records available to Buyer upon Buyer’s request and during
normal business hours. If, as a result of Buyer’s audit, it is determined that
Supplier has overcharged Buyer, Buyer will notify Supplier of the amount of such
overcharge, and Supplier will promptly pay to Buyer the amount of the overcharge
within ten (10) days of validation of such overcharge. Payment of an invoice
does not waive Buyer’s right to subsequently challenge or dispute the amount of
such invoice.
24.    GOVERNING LAW

28


*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




These Terms and Conditions, and all matters arising out of or relating to these
Terms and Conditions, including any Purchase Order, are governed by, and
construed in accordance with, the laws of the State of Wisconsin, United States
of America, without regard to the conflict of laws provisions thereof to the
extent such principles or rules would require or permit the application of the
laws of any jurisdiction other than those of the State of Wisconsin. The parties
agree that the United Nations Convention on Contracts for the International Sale
of Goods does not apply. All sections of the Uniform Commercial Code which
expressly or impliedly protect a buyer are hereby incorporated by reference.
Each party irrevocably and unconditionally agrees that it shall not commence any
action, litigation or proceeding of any kind whatsoever against the other party
in any way arising from or relating to the subject matter hereof, and all
contemplated transactions, including contract, equity, tort, fraud and statutory
claims, in any forum other than the state or federal courts in Wisconsin, and
any appellate court thereof. Each party irrevocably and unconditionally submits
to the exclusive jurisdiction of such courts. Each party agrees that a final
judgment in any such action, litigation or proceeding is conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
25.    ARBITRATION
Excepting the right of a party to seek such relief, all claims and matters in
question arising out of or related to this Agreement or the relationship between
the parties created by this Agreement, whether based in contract, tort or
otherwise, shall be resolved by binding, self-administered arbitration pursuant
to the Commercial Arbitration Rules of the American Arbitration Association (the
“AAA”), and all such proceedings shall be subject to the Federal Arbitration
Act. There shall be three arbitrators. Each party shall designate an arbitrator,
who need not be neutral. The two (2) arbitrators so designated shall elect a
third arbitrator. If either party fails to designate an arbitrator or the two
(2) parties’ arbitrators fail to designate a third arbitrator in a timely
manner, the remaining arbitrator(s) shall be appointed by the AAA. The
arbitrators shall decide whether a particular dispute is or is not arbitrable.
Each party shall pay for the expenses incurred by its designated arbitrator and
the costs of the third, neutral arbitrator shall be divided between the parties.
Only damages allowed pursuant to this Agreement may be awarded and arbitrators
shall have no authority to award, indirect, special, punitive, exemplary, remote
or speculative damages, the parties hereby waiving their right, if any, to
recover any such damages, either in arbitration or in litigation.
26.    SURVIVAL
All provisions necessarily requiring survival beyond any termination or
expiration of these Terms and Conditions, including, but not limited to, those
relating to representations, warranties, covenants, indemnity, confidentiality,
choice of law and venue, and any accrued rights and obligations arising out of
events which occurred prior to any such termination or expiration, shall survive
such termination or expiration and continue indefinitely.

29


*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------







30


*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




EXHIBIT F
Material Safety Data Sheet
[See attached]





31
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




[exhibit1025image2.jpg][exhibit1025image3.jpg][exhibit1025image4.jpg]Silica Sand
Safety Data Sheet




SECTION 1: Identification of the substance/mixture and of the
company/undertaking
1.1.    Product identifier
Product name    : Silica Sand
Chemical Name    : Quartz, Crystalline Silica
Other means of identification    : Ground Silica, Frac Sand, Filtration Sand,
Bunker Sand ,Turf Sand, Foundry Sand, 100 Mesh
Frac Sand, 12/20 Sand, 16/30 Sand, 20/40 Sand, 30/70 Sand, 40/70 Sand, 30/50
Sand, Golf Course Sand, 75/25 Sand (75% Greens Plus 25% Texas Best, 80/20 Sand
(TB 20% & Greens Plus 80%Mix), 90/10 Mix, C-144 White (Mason Sand), C-144 Yesso
( Mason Sand), Caylor White (Golf Course Sand), Green Colored Sand, F50 Sand,
Greens Mix Greens (mix for golf course), Greens Plus (Golf Course Sand), Klassic
White (Mason Sand), Ottowa White 20/40 frac, Ottawa White 40/70 frac, P50 Sand
Kosse, Pnna Pore Mix (Mix with Caylor White & Perma Pore), Stone White
(Mason Sand), Superior Universal Sand, Texas Best White (Bunker Sand)
(Collectively referred to herein as "Crystalline Silica Sand")
1.2.    Relevant identified uses of the substance or mixture and uses advised
against
Use of the substance/mixture    : Manufacturing
1.3.    Details of the supplier of the safety data sheet
Superior Silica Sands LLC
6000 Western Place, Suite 465 Ft. Worth, TX 76107
T 817-841-8087
1.4.    Emergency telephone number
Emergency number    : Chemtrec 1 800 424 9300
SECTION 2: Hazards identification
2.1.    Classification of the substance or mixture
GHS-US classification
Acute Tox. 4 (Oral) H302
Carc. 1A    H350
STOT RE 2    H373




2.2.    Label elements
GHS-US labelling


Hazard pictograms (GHS-US)








Signal word (GHS-US)
Hazard statements (GHS-US)




Precautionary statements (GHS-US)






















Additional Information

:












32
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------






GHS07    GHS08
: Danger
: H302 - Harmful if swallowed

    H350 - May cause cancer
H373 - May cause damage to organs through prolonged or repeated exposure : P201
- Obtain special instructions before use
P202 - Do not handle until all safety precautions have been read and understood
P260 - Do not breathe dust/fume/gas/mist/vapours/spray
P264 - Wash thoroughly after handling
P270 - Do not eat, drink or smoke when using this product
P280 - Wear protective gloves/protective clothing/eye protection/face protection
P301+P312 - IF SWALLOWED: call a POISON CENTER or doctor/physician if you feel
unwell P308+P313 - IF exposed or concerned: Get medical advice/attention
P314 - Get medical advice and attention if you feel unwell P330 - If swallowed,
rinse mouth
P501 - Dispose of contents/container in accordance with
local/regional/national/international regulations.
: Superior Silica Sands Sand is a white or tan sand with no odor. It is not
flammable, combustible,

    or explosive. It can cause irritation to the eyes. A single exposure will
not result in serious
adverse health effects. Crystalline silica is not known to be an environmental
hazard.





1/22/2014    EN (English)    Page 1



33
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




Silica Sand
Safety Data Sheet






2.3.    Other hazards
No additional information available
2.4.    Unknown acute toxicity (GHS-US)
No data available
SECTION 3: Composition/information on ingredients
3.1.    Substances
Not applicable
Full text of H-phrases: see section 16
3.2.    Mixture


Name
Product identifier
%
GHS-US classification
Quartz
(CAS No) 14808-60-7
90 - 99.9
Acute Tox. 4 (Oral), H302
Carc. 1A, H350
STOT RE2, H373

SECTION 4: First aid measures
4.1.    Description of first aid measures


First-aid measures after inhalation


First-aid measures after skin contact

First-aid measures after eye contact








First-aid measures after ingestion



: Remove source of contamination or move victim to fresh air. Seek medical
attention if necessary.

    If breathing has stopped, give artificial respiration. If high airborne
concentrations are present,
take proper precautions to ensure your own safety before attempting rescue. :
Wash with soap and water. Seek medical attention if irritation persists.
: Quickly and gently blot or brush away sand. Do not rub eyes. Do not attempt to
manually remove

    material stuck to the eye(s). Immediately flush eyes with lukewarm, gently
flowing water for at
least 15 minutes or until the sand is removed, while holding the eyelid(s) open.
Occasionally lift eyelids to ensure thorough rinsing. Beyond flushing, do not
attempt to remove material from
eyes. Seek medical attention immediately.
: Never give anything by mouth if the victim is rapidly losing consciousness, or
is unconscious or

    convulsing. Have victim rinse mouth thoroughly with water. If irritation or
discomfort occurs,
obtain medical advice immediately.



4.2.    Most important symptoms and effects, both acute and delayed


Symptoms/injuries after inhalation


























34
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




Symptoms/injuries after skin contact
Symptoms/injuries after eye contact
Symptoms/injuries after ingestion
Acute Effects






Chronic Effects



: a. Silicosis: Respirable crystalline silica (quartz) can cause silicosis, a
fibrosis (scarring) of the lungs.

    Silicosis may be progressive; it may lead to disability and death.


b. Lung Cancer: Crystalline silica (quartz) inhaled from occupational sources is
classified as carcinogenic to humans.


c. Tuberculosis: Silicosis increases the risk of tuberculosis.


d. Autoimmune and Chronic Kidney Diseases: Some studies show excess numbers of
cases of scleroderma, connective tissue disorders, lupus, rheumatoid arthritis,
chronic kidney diseases and end-stage kidney disease in workers exposed to
respirable crystalline silica.


e. Non-Malignant Respiratory Diseases (other than silicosis): Some studies show
an increased
incidence in chronic bronchitis and emphysema in workers exposed to respirable
crystalline silica.


: Contact may cause dryness or moderate skin irritation.
: May cause moderate to severe irritation of the eyes, including discomfort,
pain, redness and swelling. : May be harmful if swallowed.
: One form of silicosis, Acute Silicosis, can occur with exposures to very high
concentrations of

    respirable crystalline silica over a very short time period, sometimes as
short as 6 months. The
symptoms of acute silicosis include (but are not limited to) progressive
shortness of breath, fever, cough and weight loss. Acute silicosis is fatal.
: The adverse health effects -- lung disease, silicosis, cancer, autoimmune
disease, tuberculosis, and

    nephrotoxicity -- are chronic effects.















1/22/2014    EN (English)    2/9



35
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




Silica Sand
Safety Data Sheet






Signs and Symptoms of Exposure










Medical Conditions Aggravated by Exposure


 



: There are generally no signs or symptoms of exposure to crystalline silica
(quartz). Often, chronic

    silicosis has no symptoms. The symptoms of chronic silicosis, if present,
are shortness of breath,
wheezing, cough and sputum production. The symptoms of acute silicosis are the
same as those associated with chronic silicosis; additionally, weight loss and
fever may also occur. The symptoms of scleroderma include thickening and
stiffness of the skin, particularly in the fingers, shortness of breath,
difficulty swallowing and joint problems.
: The condition of individuals with lung disease (e.g., bronchitis, emphysema,
chronic obstructive

    pulmonary disease) can be aggravated by exposure.



4.3.    Indication of any immediate medical attention and special treatment
needed
No additional information available
SECTION 5: Firefighting measures
5.1.    Extinguishing media
Suitable extinguishing media    : Use extinguishing media appropriate for
surrounding fire.
Unsuitable extinguishing media    : None.
5.2.    Special hazards arising from the substance or mixture
Fire hazard    : None known.
Explosion hazard    : None known.
Reactivity    : None.
5.3.    Advice for firefighters
Protection during firefighting    : Firefighters should wear full protective
gear.
SECTION 6: Accidental release measures
6.1.    Personal precautions, protective equipment and emergency procedures
6.1.1.    For non-emergency personnel
Avoid generating dust. Wear personal protection as described in Section 8 of
this document.
6.1.2.    For emergency responders
No additional information available
6.2.    Environmental precautions
None.
6.3.    Methods and material for containment and cleaning up


For containment
Methods for cleaning up


6.4.    Reference to other sections
No additional information available
SECTION 7: Handling and storage
7.1.    Precautions for safe handling
Precautions for safe handling

: Stop the flow of material, if this is without risk.
: Use dustless methods (vacuum equipped with HEPA filters) and place in closable
container for

    disposal or flush with water. Do not dry sweep.






36
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------












: Do not use product for abrasive and/or sand blasting. Avoid generating dust.
Do not breathe dust. Do

    not rely on your sight to determine if dust is in the air. Respirable
crystalline silica dust may be in the
air without a visible dust cloud.


Use adequate exhaust ventilation and dust collection. Maintain and test
ventilation and dust collection equipment. Use all available work practices to
control dust exposures, such as water sprays. Practice good housekeeping. Do not
permit dust to collect on walls, floors, sills, ledges, machinery, or
equipment. Keep airborne dust concentrations below permissible exposure limits.


Where necessary to reduce exposures below the PEL or other applicable limit (if
lower than the PEL), wear a respirator approved for silica containing dust when
using, handling, storing or disposing of this product or bag. See Section 8, for
further information on respirators. Do not alter
the respirator. Do not wear a tight-fitting respirator with facial hair such as
a beard or mustache that prevents a good face to face piece seal between the
respirator and face. Maintain, clean, and fit test respirators in accordance
with applicable standards. Wash or vacuum clothing that has become
dusty.


Participate in training, exposure monitoring, and health surveillance programs
to monitor any potential



1/22/2014    EN (English)    3/9



37
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




Silica Sand
Safety Data Sheet


adverse health effects that may be caused by breathing respirable crystalline
silica.


The OSHA Hazard Communication Standard, 29 CFR Sections 1910.1200, 1915.1200,
1917.28, 1918.90, 1926.59 and 1928.21, and state and local worker or community
"right-to-know" laws and regulations should be strictly followed.
7.2.    Conditions for safe storage, including any incompatibilities
Storage conditions    :    Use dust collection to trap dust produced during
loading and unloading.
7.3.    Specific end use(s)
Manufacturing.
SECTION 8: Exposure controls/personal protection
8.1.    Control parameters
Exposure Limits (respirable fraction) in air for Crystalline Silica (quartz):


Quartz (14808-60-7)
USA ACGIH
(8-Hour Time Weighted
Average)
ACGIH TWA (mg/m³)
0.025 mg/m³
USA MSHA/OSHA
(8-Hour Time Weighted
Average)
PEL
10 mg/m3 / % SiO2+2
NIOSH
(10-Hour Time Weighted
Average, 4--hour work
week)
TWA
0.05 mg/m3

Note: The OSHA PEL for crystalline silica as tridymite and cristobalite is
one-half the PEL for crystalline silica (quartz); the ACGIH TLV for crystalline
silica as cristobalite is equal to the TLV for crystalline silica as quartz. In
2005, ACGIH withdrew the TLV for crystalline silica as tridymite. Refer to
Section 10 for thermal stability information for crystalline silica (quartz).


8.2.    Exposure controls


Appropriate engineering controls








Hand protection

Eye protection
Skin and body protection

Respiratory protection



: Ventilation: Use local exhaust, general ventilation or natural ventilation
adequate to maintain

    exposures below appropriate exposure limits.
Other control measures: Respirable dust and quartz levels should be monitored
regularly. Dust and quartz levels in excess of appropriate exposure limits
should be reduced by all feasible
engineering controls, including (but not limited to) dust suppression (wetting),
ventilation, process enclosure, and enclosed employee work stations.
: Use impervious gloves such as neoprene, nitrile, or rubber for hand
protection. : Chemical goggles or safety glasses.
: Wear suitable working clothes.
: This product is not to be used for abrasive blasting. Consult with OSHA
regulations and NIOSH

    recommendations to determine the appropriate respiratory protection during
use of this product.
Use only NIOSH-approved respiratory protection equipment. Avoid breathing dust
produced during the use and handling of this product. If the workplace airborne
crystalline silica
concentration is unknown for a given task, conduct air monitoring to determine
the appropriate

level of respiratory protection. Consult with a certified industrial hygienist,
your insurance risk
manager, or the OSHA Consultative Services group for detailed information.
Ensure appropriate respirators are worn during and following the task, including
clean up or whenever airborne dust is present, to ensure worker exposures remain
below occupational health limits. Provisions
should be made for a respiratory protection training program (see 29 CFR
1910.134 -
Respiratory Protection for minimum program requirements). See also ANSI standard
Z88.2 (latest revision) "American National Standard for Respiratory Protection,"
29 CFR 1910.134 and 1926.103, and 42 CFR 84.


38
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------






Respirator Recommendations: For respirable quartz levels that exceed or are
likely to exceed
appropriate exposure limits, a NIOSH-approved 100 series particulate filter
respirator must be
worn. If respirable quartz levels exceed or are likely to exceed an 8 hour-TWA
of 0.5 mg/m3, a
NIOSH-approved air purifying, full-face respirator with a 100 series particulate
filter must be
worn. Respirator use must comply with applicable MSHA or OSHA standards, which
include
Badger Mining Corporation Last Revised: August 2010 MSDS for Silica provisions
for a user
training program, respirator maintenance and cleaning, respirator fit testing,
and other
requirements. For additional information contact NIOSH at 1-800-35-NIOSH or
visit website:



1/22/2014    EN (English)    4/9



39
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




Silica Sand
Safety Data Sheet


http://www.cdc.gov/niosh/npg (search for crystalline silica).
Emergency or planned entry into unknown concentrations or IDLH conditions
(50mg/m3 for
crystalline silica-quartz): Any self-contained breathing apparatus that has a
full-face piece and is

operated in a pressure-demand or other positive-pressure mode or any
supplied-air respirator

that has a full-face piece and is operated in a pressure-demand or other
positive-pressure mode

in combination with an auxiliary self-contained positive-pressure breathing
apparatus.


Escape from unknown or IDLH conditions (50mg/m3 for crystalline silica-quartz):
Any airpurifying, full-face piece respirator with a high-efficiency particulate
filter or any appropriate escape-type, self-contained breathing apparatus.
General Hygiene Considerations    : There are no known hazards associated with
this material when used as recommended. The
guidelines in this SDS are recognized as good industrial hygiene practices.
Avoid breathing dust.

Wash dust-exposed skin with soap and water before eating, drinking, smoking, and
using toilet

facilities.
SECTION 9: Physical and chemical properties
9.1.    Information on basic physical and chemical properties
Physical state    : Solid
Appearance    : Granular, crushed or ground sand
Color    : White or tan
Odor    : Odorless.
Odor threshold    : No data available
pH    : No data available
Relative evaporation rate (butylacetate=1)    : No data available
Melting point    :    3110 °F
Freezing point    : No data available
Boiling point    :    4046 °F
Flash point    : No data available
Self ignition temperature    : No data available
Decomposition temperature    : No data available
Flammability (solid, gas)    : No data available
Vapor pressure    : No data available
Relative vapor density at 20 °C    : No data available
Specific gravity    :    2.66
Solubility    : Insoluble
Log Pow    : No data available
Log Kow    : No data available
Viscosity, kinematic    : No data available
Viscosity, dynamic    : No data available
Explosive properties    : No data available
Oxidising properties    : No data available
Explosive limits    : No data available
9.2.    Other information
No additional information available
SECTION 10: Stability and reactivity
10.1.    Reactivity
None.
10.2.    Chemical stability
The product is stable at normal handling and storage conditions.
10.3.    Possibility of hazardous reactions
Will not occur.
10.4.    Conditions to avoid
Dust generation.


1/22/2014    EN (English)    5/9



40
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




Silica Sand
Safety Data Sheet




10.5.    Incompatible materials
Contact with powerful oxidizing agents such as fluorine, boron trifluoride,
chlorine trifluoride, manganese trixode, oxygen difluoride, hydrogen peroxide,
and others may cause fires and/or explosions. Heating a mixture of powdered
magnesium with slightly wet silica may cause a violent explosion .A violent
reaction may result from combination of manganese trifluoride and silica. Finely
divided silica will often react with burning sodium. Combination with
xenon hexafluoride may form the explosive zenon trioxide.
10.6.    Hazardous decomposition products
Silica will dissolve in hexafluoric acid and produce a corrosive gas (silicon
tetrafluoride).
SECTION 11: Toxicological information
11.1.    Information on toxicological effects


Acute toxicity    : Harmful if swallowed.
Silica Sand
ATE (oral)    500.000 mg/kg bodyweight


Quartz (14808-60-7)
LD50 oral rat
500 mg/kg
ATE (oral)
500.000 mg/kg



Skin corrosion/irritation
Serious eye damage/irritation Respiratory or skin sensitisation Germ cell
mutagenicity
Carcinogenicity



: Not classified

: Not classified

: Not classified

: Not classified
: May cause cancer.


IARC - The International Agency for Research on Cancer ("IARC") concluded that
“crystalline silica in the form of quartz or cristobalite dust is carcinogenic
to humans (Group 1)”. For further information on the IARC evaluation, see IARC
Monographs on the Evaluation of Carcinogenic Risks to Humans,
Volume 100C,"A Review of Human Carcinogens: Arsenic, Metals, Fibres and Dusts "
(2011).


The American College of Occupational and Environmental Medicine (“ACOEM”) notes:
“In 1996,
[IARC] re-classified silica as a Class I human lung carcinogen, based on
sufficient animal and human data. Although the degree of increased risk varies
(with relative risks ranging from 1.3 to 6.9), the risk appears to be greatest
in workers with silicosis who smoke. The cancer risk to silica-exposed workers
without silicosis (especially if they are not smokers) is less clear despite
continuing research, some of which has yielded disparate results.” ACOEM,
“Medical Surveillance of Workers Exposed to
Crystalline Silica”, June 2005.


The EU Scientific Committee for Occupational Exposure Limits (SCOEL) concluded
in June 2002

(SCOEL Sum Doc. 94-final): “The main effect in humans of inhalation of
respirable silica dust is
silicosis. There is sufficient information to conclude that the relative risk of
lung cancer is increased in persons with silicosis (and apparently, not in
employees without silicosis exposed to silica dust in
quarries and in the ceramic industry). Therefore preventing the onset of
silicosis will also reduce the cancer risk.”



Quartz (14808-60-7)
IARC group
1 - Carcinogenic to humans
National Toxicology Program (NTP) Status
2 - Known Human Carcinogens



Reproductive toxicity
Specific target organ toxicity (single exposure)




Specific target organ toxicity (repeated exposure)




41
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





: Not classified

: Not classified


: May cause damage to organs through prolonged or repeated exposure.


The method of exposure that can lead to the adverse health effects described
below is inhalation.


Silicosis: The major concern is silicosis, caused by the inhalation of
respirable crystalline silica dust. Silicosis can exist in several forms,
chronic (or ordinary), accelerated, or acute.


Chronic or Ordinary Silicosis is the most common form of silicosis, and can
occur after many



1/22/2014    EN (English)    6/9



42
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




Silica Sand
Safety Data Sheet


years (15 to 20 or more) of prolonged repeated inhalation of relatively low
levels of airborne
respirable crystalline silica dust. It is further defined as either simple or
complicated silicosis.
Simple silicosis is characterized by lung lesions (shown as radiographic
opacities) less than 1
centimeter in diameter, primarily in the upper lung zones. Often, simple
silicosis is not associated
with symptoms, detectable changes in lung function or disability. Simple
silicosis may be
progressive and may develop into complicated silicosis or progressive massive
fibrosis (PMF).
Complicated silicosis or PMF is characterized by lung lesions (shown as
radiographic opacities)
greater than 1 centimeter in diameter. Although there may be no symptoms
associated with
complicated silicosis or PMF, the symptoms, if present, are shortness of breath
and cough.
Complicated silicosis or PMF may be associated with decreased lung function and
may be
disabling. Advanced complicated silicosis or PMF may lead to death. Advanced
complicated
silicosis or PMF can result in heart disease secondary to the lung disease (cor
pumonale).


Accelerated Silicosis can occur with prolonged repeated inhalation of high
concentrations of
respirable crystalline silica over a relatively short period; the lung lesions
can appear within five
(5) years of initial exposure. Progression can be rapid. Accelerated silicosis
is similar to chronic

or ordinary silicosis, except that lung lesions appear earlier and progression
is more rapid.


Acute Silicosis can occur after the repeated inhalation of very high
concentrations of respirable

crystalline silica over a short time period, sometimes as short as a few months.
The symptoms of

acute silicosis include progressive shortness of breath, fever, cough, weakness
and weight loss.

Acute silicosis is fatal.


Autoimmune Diseases: Several studies have reported excess cases of several
autoimmune

disorders, -- scleroderma, systemic lupus erythematosus, rheumatoid arthritis --
among silica-

exposed workers).


Tuberculosis: Individuals with silicosis are at increased risk to develop
pulmonary tuberculosis, if exposed to tuberculosis bacteria. Individuals with
chronic silicosis have a three-fold higher risk of contracting tuberculosis than
similar individuals without silicosis.


Kidney Disease: Several studies have reported excess cases of kidney diseases,
including end
stage renal disease, among silica-exposed workers. For additional information on
the subject,
the following may be consulted: "Kidney Disease and Silicosis”, Nephron, Volume
85, pp. 14-19
(2000).


Non-Malignant Respiratory Diseases: The reader is referred to Section 3.5 of the
NIOSH Special Hazard Review cited below, for information concerning the
association between
exposure to crystalline silica and chronic bronchitis, emphysema and small
airways disease. There are studies that disclose an association between dusts
found in various mining
occupations and non-malignant respiratory diseases, particularly among smokers.
It is unclear whether the observed associations exist only with underlying
silicosis, only among smokers, or result from exposure to mineral dusts
generally (independent of the presence or absence of crystalline silica, or the
level of crystalline silica in the dust).


Sources of information:
The NIOSH Hazard Review - Occupational Effects of Occupational Exposure to
Respirable
Crystalline Silica published in April 2002 summarizes and discusses the medical
and
epidemiological literature on the health risks and diseases associated with
occupational
exposures to respirable crystalline silica. The NIOSH Hazard Review should be
consulted for
additional information, and citations to published studies on health risks and
diseases associated
with occupational exposure to respirable crystalline silica. The NIOSH Hazard
Review is
available from NIOSH - Publications Dissemination, 4676 Columbia Parkway,
Cincinnati, OH
45226, or through the NIOSH web site, www.cdc.gov/niosh/topics/silica, then
click on the link
“NIOSH Hazard Review: Health Effects of Occupational Exposure to Respirable
Crystalline
Silica”.




Aspiration hazard    : Not classified
SECTION 12: Ecological information
12.1.    Toxicity
No additional information available





43
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------






1/22/2014    EN (English)    7/9



44
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




Silica Sand
Safety Data Sheet




12.2.    Persistence and degradability
No additional information available
12.3.    Bioaccumulative potential
No additional information available
12.4.    Mobility in soil
No additional information available


12.5.    Other adverse effects
No additional information available
SECTION 13: Disposal considerations
13.1.    Waste treatment methods
Waste disposal recommendations    : Dispose of contents/container in accordance
with local/regional/national/international regulations.
SECTION 14: Transport information
In accordance with DOT
Crystalline Silica (quartz) is not a hazardous material for purpose of
transportation under the U.S. Department of Transportation Table of Hazardous
Materials, 49 CFR 172.101.
SECTION 15: Regulatory information
15.1. US Federal regulations


Quartz (14808-60-7)
Listed on the United States TSCA (Toxic Substances Control Act) inventory
TSCA No.: Crystalline silica (quartz) appears on the EPA TSCA inventory under
the CAS No. 14808-60-7.
RCRA: Crystalline silica (quartz) is not classified as a hazardous waste under
the Resource Conservation and Recovery Act, or its regulations, 40 CFR

§261 et seq.


CERCLA: Crystalline silica (quartz) is not classified as a hazardous substance
under regulations of the Comprehensive Environmental Response Compensation and
Liability Act (CERCLA), 40 CFR §302.
Emergency Planning and Community Right to Know Act (SARA Title III): Crystalline
silica (quartz) is not an extremely hazardous substance under Section 302 and is
not a toxic chemical subject to the requirements of Section 313.
Clean Air Act: Crystalline silica (quartz) mined and processed by Superior
Silica Sands, LLC is not processed with or does not contain any Class I or Class
II ozone depleting substances.
FDA: Silica is included in the list of substances that may be included in
coatings used in food contact surfaces, 21 CFR §175.300(b)(3)(xxvi). NTP:
Silica, crystalline (respirable size) is classified as Known to be a Human
Carcinogen.
OSHA Carcinogen: Crystalline silica (quartz) is not listed.
15.2. US State regulations


Quartz (14808-60-7)
U.S. - California -
Proposition 65 -
Carcinogens List
U.S. - California -
Proposition 65 -
Developmental Toxicity
U.S. - California -
Proposition 65 -
Reproductive Toxicity -
Female
U.S. - California -
Proposition 65 -
Reproductive Toxicity - Male
No significance risk level
(NSRL)
Yes
 
 
 
 

Quartz (14808-60-7)
U.S. - Massachusetts - Right To Know List
U.S. - Minnesota - Hazardous Substance List
U.S. - New Jersey - Right to Know Hazardous Substance List U.S. - Pennsylvania -
RTK (Right to Know) List
California Proposition 65: Crystalline silica (airborne particles of respirable
size) is classified as a substance known to the State of California to be a

carcinogen.
California Inhalation Reference Exposure Level (REL): California established a
chronic REL of 3 μg for silica (crystalline, respirable). A chronic REL is an

airborne level of a substance at or below which no adverse health effects are
anticipated in individuals indefinitely exposed to the substance at that level.

45
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------






1/22/2014    EN (English)    8/9



46
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




Silica Sand
Safety Data Sheet




Massachusetts Toxic Use Reduction Act: Silica, crystalline (respirable size, <10
microns) is “toxic” for purposes of the Massachusetts Toxic Use Reduction Act.
Pennsylvania Worker and Community Right to Know Act: Quartz is a hazardous
substance under the Act, but it is not a special hazardous substance or an
environmental hazardous substance.
Other:
EINECS No.: 238-878-4


EEC Label (Risk/Safety Phrases): R 48/20, S22, S38
CLP Label (Hazard Class/Hazard Statement/Precaution Statements): STOT RE 1/
H372/ P260, P285, P501 IARC: Crystalline silica (quartz) is classified in IARC
Group 1.
Australian Inventory of Chemical Substances (AICS): All of the components of
this product are listed on the AICS inventory or exempt from notification

requirements.
Japan Ministry of International Trade and Industry (MITI): All of the components
of this product are existing chemical substances as defined in the Chemical
Substance Control Law Registry Number 1-548.
Korea Existing Chemicals Inventory (KECI) (set up under the Toxic Chemical
Control Law): Listed on the ECL with registry number 9212-5667. Philippines
Inventory of Chemicals and Chemical Substances (PICCS): Listed for PICCS.
National, state, provincial or local emergency planning, community right-to-know
or other laws, regulations or ordinances may be applicable--consult applicable
national, state, provincial or local laws.


SECTION 16: Other information


Full text of H-phrases:
------    Acute Tox. 4 (Oral)    Acute toxicity (oral), Category 4
------    Carc. 1A    Carcinogenicity, Category 1A
------    STOT RE 2    Specific target organ toxicity — Repeated exposure,
Category 2
------    H302    Harmful if swallowed
------    H350    May cause cancer
------    H373    May cause damage to organs through prolonged or repeated
exposure




This information is based on our current knowledge and is intended to describe
the product for the purposes of health, safety and environmental requirements
only. It should not therefore be construed as
guaranteeing any specific property of the product






























































1/22/2014    EN (English)    9/9



47
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




EXHIBIT G
Rail Car Agreement
This Car Usage Agreement (this “Agreement”), executed and effective as of the
____ day of _______________, 2015 is between Performance Technologies, LLC, an
Oklahoma limited liability Buyer (“Buyer”), and Superior Silica Sands LLC, a
Texas limited liability company (“Supplier”). Buyer and Supplier may be
hereinafter referred to as the “Parties” or, individually, as a “Party.”
WHEREAS, Buyer and Supplier have entered into that certain Purchase Option
Agreement dated on or about the date hereof (the “Option Agreement”);
WHEREAS, the Option Agreement provides that the Parties will enter into a Car
Usage Agreement in the form of Exhibit “G” attached thereto;
WHEREAS, the Parties intend for this Agreement to constitute the Car Usage
Agreement referenced in the Option Agreement:
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the Parties agree as follows:
1.    Usage of Terms. The term “Cars” refers to any and all rail cars used in
connection with the relationship between the Parties and related to the Option
Agreement. The Party supplying the Car or Cars is referred to herein as the “Car
Provider,” and the Party utilizing the Car or Cars is referred to as the “Car
User.”
2.    Damage and Repairs. Car User agrees to maintain the Cars in good repair
and condition in accordance with all Applicable Laws, as defined below, and the
Interchange Rules, as defined below. Car User shall be responsible for any
damages and/or repairs that result from its use of the Cars and that would
otherwise be the responsibility of Car Provider including, but not limited to,
damage to gates and hatches, but excluding repairs for which the owner of the
Cars or the railroad is responsible.
3.    Excess Miles. To the extent Car Provider is responsible for excess mileage
charges on the Cars, Car User shall be responsible, and shall promptly pay to
Car Provider, these charges on a prorated basis. For example, if Car Provider is
obligated to pay $0.03 per mile for each mile over 30,000 in a calendar year,
which equates to 2,500 miles per month, and if Car User has the Cars for one
month and the Cars travel 3,200 miles that month, Car User shall pay Car
Provider for each Car (700 x $0.03) which travelled this distance. The Parties
will, in good faith, share information about their contractual mileage
obligations.

48
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




4.    Car Cleaning. Unless waived by Car Provider, Car User shall return the
Cars to Car Provider clean and free from any residue. Car User shall be
responsible for any costs which result from the Cars being returned without
having been adequately cleaned.
5.    Use. Car User must receive prior written approval from Car Provider if the
Cars are to be used to haul any commodity other than the Materials, as defined
in the Option Agreement Exhibit “B” Material Specifications. Car User agrees to
use the Cars in compliance with all applicable laws, regulations and rules
(collectively, “Applicable Law”) including, without limitation, as specified in
the Association of American Railroad’s Rules for Interchange or any successor
thereto (the “Interchange Rules”), of any governmental or quasi-governmental
body or agency having jurisdiction over Car User or the Cars. No Cars shall be
used for the transport of explosives, flammable products or other hazardous or
environmentally regulated commodities. Car User agrees that the Cars shall
remain free of liens and charges of any kind arising through Car User, and Car
User shall not assign or sublease its rights hereunder.
6.    Overloaded Cars. Any costs or fees (including, but not limited to, fees
for removal of excess lading and Car storage) resulting from the Cars being
overloaded while in service to Car User will be the obligation of Car User
regardless of whether the invoices for such costs are directed to Car User or
Car Provider.
7.    Usage Outside of Continental United States. Car User shall not use the
Cars outside of the continental United States without prior written consent of
Car Provider, which consent may be withheld in Car Provider’s sole discretion.
In the event Cars are used outside of the continental United States (with or
without the consent of Car Provider), Car User shall assume full responsibility
for all costs, taxes, duties or other charges incidental to such use.
8.    Timely Return of Cars. Car Provider may request Car User to return Car(s)
at Car Provider’s sole discretion, for any reason, including but not limited to,
adjusting Car fleet size to conform to the obligations of the Option Agreement,
retiring Cars due to lease expiration, Car User’s reallocation of Cars to other
uses outside of this Agreement. Car User agrees to return the identified Car(s)
to Car Provider within 60 days of Car Provider’s written request (the “Car
Return Period”). Car User acknowledges that Car Provider may be exposed to
certain costs if the Cars are not returned by Car User within the Car Return
Period. These include, but are not limited to, costs associated with the
termination of Car Provider’s railcar lease(s) and Car Provider’s monthly lease
expense for Cars retained by Car User beyond the Car Return Period. To the
extent Car Provider becomes obligated for such costs due to Car User’s inability
or unwillingness, regardless of the reason, to return the Cars in a timely
fashion, Car User shall reimburse Car Provider for such costs.
9.    DISCLAIMER; LIMITATION OF LIABILITY. CAR PROVIDER IS NOT A MANUFACTURER OR
REPRESENTATIVE THEREOF, OR MERCHANT OR DEALER WITH RESPECT TO THE CARS. CAR
PROVIDER MAKES NO REPRESENTATIONS OR

49


*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION AS TO
THE CARS’ MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, IT BEING
ACKNOWLEDGED THAT THE CARS ARE TO BE PROVIDED “AS-IS”. CAR PROVIDER SHALL IN NO
EVENT BE LIABLE FOR ANY PUNITIVE, SPECIAL, CONSEQUENTIAL, OR INCIDENTAL DAMAGES
ARISING OUT OF THIS AGREEMENT OR IN CONNECTION WITH ANY CAR.
10.    Release and Indemnities. Car User releases Car Provider and agrees to
defend, indemnify and hold Car Provider and its affiliates, agents, directors,
employees and owners harmless from and against any claim or liability (including
without limitation relating to environmental matters and reasonable attorneys’
fees and expenses) arising out of the use of the Cars by Car User (a “Claim”),
excepting, however, to the extent such Claim is determined under Applicable Law
to be attributable to the gross negligence, willful misconduct or violation of
this Agreement by the Car Provider.
11.    Termination. This Agreement shall terminate at the sooner of i) by ninety
(90) days written notice from Car User, or ii) termination of the Option
Agreement.
12.    No Consequential Damages. EXCEPT WITH RESPECT TO THIRD PARTY CLAIMS, IN
NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY SPECIAL, INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR EXEMPLARY DAMAGES IN CONNECTION WITH OR ARISING OUT OF THIS
AGREEMENT, WHETHER BASED ON TORT OR BREACH OF CONTRACT OR OTHER BASIS, EVEN IF
IT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
13.    Entire Agreement. This Agreement constitutes the entire agreement between
the Parties respecting the subject matter hereof and there are no verbal or
collateral understandings, agreements, representations other than as expressly
set forth herein and therein.
14.    Counterparts. This Agreement may be executed in counterparts.
15.    Further Assurances. Each Party agrees to provide any additional documents
and take any such further action as may be reasonably requested by the other
Party in order to carry out the purpose and intent of this Agreement.
16.    Notices. Unless otherwise set forth herein, whenever any notice, consent
or approval is to be given in this Agreement, it must be in writing and
delivered in accordance with the provisions of this Section 16. Any such writing
will be duly given upon delivery, if delivered by hand, facsimile transmission
or mail, to the following addresses:

50


*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




If to Buyer:
Performance Technologies, LLC
777 NW 63rd Street
Oklahoma City, Oklahoma 73116
Attn: Scott Anderson, Director Supply Chain
Telephone: 405-608-7313
If to Supplier:
Superior Silica Sands LLC
6000 Western Place, Suite 465
Ft. Worth, Texas 76107
Attn: Rick Shearer, President & CEO
Telephone: 817-841-8072
With a copy to:
Superior Silica Sands LLC
1400 Civic Place, Suite 250
Southlake, Texas 76092
Attn: General Counsel
Telephone: 817-488-7775
And a copy to:
Hunton & Williams LLP
Riverfront Plaza, East Tower
951 E. Byrd Street
Richmond, VA 23219
Attn: J.C. Chenault, V
Telephone: 804-788-8744



or to such other address as may be designated in writing by any of the Parties
from time to time in accordance herewith.
17.    Terms and Conditions. The Terms and Conditions attached as Exhibit “D” to
the Option Agreement are incorporated herein by reference and shall be binding
on the Parties, whether or not such Terms and Conditions have been executed by
any of the Parties. To the extent of an inconsistency between the Terms and
Conditions and this Agreement, this Agreement shall control.
18.    Subject and Subordinate. Prior to delivery of any Car by Car Provider in
connection with the Option Agreement, Car Provider shall notify Car User of any
restriction or restraint on the use of such Car which is not otherwise disclosed
in this Agreement; provided, however, this requirement shall only apply to Cars
delivered after the date hereof. The Parties hereby acknowledge and agree that
this Agreement, including any and all rights that Car User or Car Provider may
now have or hereafter acquire in connection herewith, is subject and subordinate
in all respects to any lease and/or sublease which the Cars may be or become
subject to and all rights of the lessor and/or sublessor thereunder; provided,
however, that in no event shall the terms of any lease and/or sublease which any
of the Cars are or become subject to shall relieve either party of its
obligation to provide Cars as set forth in the Option Agreement. Notwithstanding
anything set forth herein to the contrary, the terms of this Agreement are
subject to the terms of the Option Agreement and to

51


*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




the extent there is a conflict between this Agreement and the Option Agreement,
the Option Agreement shall control.
[Signature Page to Follow]



52


*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the day and year first above written.
BUYER:    PERFORMANCE TECHNOLOGIES, LLC
By:    
Name:    
Title:    
SUPPLIER:    SUPERIOR SILICA SANDS LLC
By:    
Name:    
Title:    

53
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

